DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two independent actuating devices” must be numerically identified or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 4 Upon further review the limitation of “.. and all other electrohydraulic components of the vehicle brake system are controlled by the first electronic control unit…” is not understood.  What exactly is the scope of “all other electrohydraulic components of the vehicle brake system” since it appears the first electronic control unit 10 is only electrically connected to valves 4 and 32, while the second electronic control unit 11 is connected to valves 34, 33, 31, and 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Grimm et al. U.S. 20200339086.
Regarding claim 1 Grimm shows in figure 1:
An electrohydraulic vehicle power brake system for a land vehicle
driving autonomously on public roads (paras 0004-0005), comprising:
a power brake pressure generator A to which a hydraulic wheel brake 8a-8d is connected via a
first power valve 6B ; a first electronic control unit ECU1 configured to control the vehicle power brake system; wherein at least one of (1) a second power valve 7B is hydraulically connected in parallel to the first power valve and (2) the first power valve 6B has two independent actuating devices (i.e. two independent coils at A,B); and a second electronic control unit ECU2 configured to redundantly control the vehicle brake system relative to the first electronic control unit ECU1 (PARAS 0047-0048), wherein the power brake pressure generator A,
the first electronic control unit ECU1, and the second electronic control unit ECU2 are installed in the land vehicle driving autonomously, wherein: a first of the two independent actuating devices and a second of the two independent actuating devices are respectively and independently controlled by the first electronic control unit and the second electronic control unit (PARA 0044).
Regarding claim 2 see paras 0045-0046 in Grimm et al.
Regarding claim 3 these limitations are capable of being met by Grimm et al.
Regarding claim 7 see the power brake pressure source 2.
Regarding claim 8 these limitations are capable of being met.
Regarding claims 9,10 these limitations are met.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al..
Regarding claim 4 , subject to the 112 1st rejection above (and as best understood) , Grimm et al. lacks showing the second power valve is controlled by the second electronic control unit, and all other electrohydraulic components of the vehicle brake system are controlled by the first electronic control unit.
However it would have been obvious to the ordinary skilled worker before the effective filing date of the invention to simply connect the first and second electronic control units ECU1 and ECU2 as claimed, based upon an analysis of which electrical components are most likely to experience failure and where redundancy is needed most.  Doing this may limit costs.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm
in view of Feigel U.S. 2016/0009263.
Regarding claim 6 Grimm lacks specifically providing a dual coil motor. 
The reference to Feigel ‘263 shows a motor that can have two coils. See figure 5 elements 205,305 and the discussion in para 0085.
It would have been obvious to one of ordinary skill in the art to have used/substituted the
motor arrangement shown in Feigel ‘263 for the motor M1 in Grimm simply to provide an
extra level of redundancy to the brake system.
Claim s 1-5,7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigel
U.S.2018/0334148 in view of Grimm et al. U.S. 2020/0339086.
Regarding claim 1 Feigel shows in the several different embodiments (see fig 18 for example) an
electrohydraulic device capable of use with an autonomous vehicle including a power brake
pressure generator 200 connected to a hydraulic wheel brake (FR or RR) via ‘first power valve’
V51; a first electronic control unit “Power Net 1” configured to control at least a portion of the
vehicle power brake system; a second power valve connected in parallel, as broadly claimed,
V52 or V33, or the first power valve having two independent actuating devices (note the dual
coil arrangement on the solenoid valves—see para 0096); a second electronic unit “Power Net 2” to redundantly control the vehicle brake system relative to the first control unit.
Lacking in Feigel is a specific showing of how the first and second control units “Power Net 1”
and “Power Net 2” connect to the valves to control the brake system.
The reference to Grimm is relied upon to more specifically show this at “A” and “B” on the dual
solenoid valves 6a-6d. Note the two ECU arrangements at ECU 1 AND ECU 2. Also this device is
for use with autonomous vehicles.  Note the system offers independent electronic control via ECU1 and ECU2, as explained in at least paras 0044.
The ordinary skilled worker in the art at the time the invention was effectively filed would
realize that the vehicle brake system of Feigel is redundantly controlled by the second Power
Net 2” controller based upon a reading of the disclosure therein and what is more specifically
illustrated in Grimm.
Regarding claim 2 see paras 0045-0046 in Grimm et al.
It would have been obvious to have provided two independent power /current sources
in Feigel , as discussed in Grimm, simply as an obvious expedient in providing for a complete
redundant system should one current source fail.

Regarding claim 3,4 these limitations are considered to be met or capable of being met.
Regarding claim 5 note the reservoir valves at 41,42.
Regarding Claim 7 as broadly claimed (and as best understood) the second power brake
pressure source is simply the master cylinder arrangement in the several different
embodiments. See 400 in fig 18 for example.
Regarding claims 8-10 these limitations are met.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigel/Grimm as applied
to claim 1 above, and further in view of Feigel U.S. 2016/0009263.
Regarding claim 6 Feigel lacks specifically providing a dual coil motor.
The reference to Feigel (same inventor) shows a similar brake system to the first but provides a motor that can have two coils. See figure 5 elements 205,305 and the discussion in para 0085.
It would have been obvious to one of ordinary skill in the art to have used/substituted the motor arrangement shown in Feigel ‘263 for the motor 201 in Feigel ‘148 simply to provide an extra level of redundancy to the brake system.
Further the power brake pressure generator, the first electronic control unit, and the second electronic control unit of Feigel, as modified, are capable of being installed within the autonomous driving vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
Cps
12/7/22